DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is canceled; claims 1-2 and 4-15 are pending.

Remarks
The previous rejection under 35 U.S.C. 101 is herein withdrawn in view of the amendment with respect to claims 12-15. 

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant argues, no teaching or suggestion in Amer for "learning an inference model using an iterative bottom-up reconstructive and top-down generative approach" as claimed by at least the Applicant's independent claim 12. That is, Amer is silent regarding a bottom-up, top-down learning approach and fails to teach an iterative bottom-up reconstructive and top-down generative approach as claimed by at least the Applicant's independent claim 12.
In response, Mansi discloses ([0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis) hence "learning an inference model using an iterative bottom-up reconstructive and top-down generative approach" as claimed. 
Applicant argues, the references cited by the Examiner, alone or in any allowable combination, fail to teach or suggest all of the limitations of at least the Applicant's independent claim 1, which recites, inter alia "learning an inference model using an iterative bottom-up reconstructive and top-down generative approach".
In response, Mansi discloses ([0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis) hence "learning an inference model using an iterative bottom-up reconstructive and top-down generative approach" as claimed. 
Applicant argues, Mansi also fails to teach or suggest at least "learn an inference model using an iterative bottom-up reconstructive and top-down generative approach" as claimed by at least the Applicant's independent claims 1 and 8. In fact, the Examiner only cites Mansi for allegedly teaching technical features of the Applicant's dependent claims 3 and 9.
In response, Mansi discloses ([0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis) hence "learning an inference model using an iterative bottom-up reconstructive and top-down generative approach" as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,875,445 in view of Murali et al., US 2017/0109644 (Murali). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in instant application are the same subject matter to the claims in the US Patent except for, wherein the plurality of modalities are associated with a plurality of tasks.
However, as Murali discloses wherein the plurality of modalities are associated with a plurality of tasks ([0051] Parameters developed via machine learning may help describe these functions, which can capture physics of the different sensing modalities (e.g., of LIDAR, radar, camera, or the like)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Murali invention to include the claimed limitation(s) so as to allow using deep learning model to capture data from different sensing modalities associated with functions/tasks in order to classify the captured data rendering an object.
Claims 1, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,875,445 in view of Murali et al., US 2017/0109644 (Murali). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in instant application are the same subject matter to the claims in the US Patent except for, wherein the plurality of modalities are associated with a plurality of tasks.
However, as Murali discloses wherein the plurality of modalities are associated with a plurality of tasks ([0051] Parameters developed via machine learning may help describe these functions, which can capture physics of the different sensing modalities (e.g., of LIDAR, radar, camera, or the like)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Murali invention to include the claimed limitation(s) so as to allow using deep learning model to capture data from different sensing modalities associated with functions/tasks in order to classify the captured data rendering an object.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer et al., US 2016/0071024 (IDS) in view of Nariyambut Murali et al., US 2017/0109644 (Murali).
Claim 1, Amer discloses (fig 1 multimodal data analyzer 118) a data analyzer comprising instructions embodied in one or more non-transitory machine accessible storage media, the data analyzer configured to cause a computing system comprising one or more computing devices to: 
access a set of instances of data having a plurality of modalities ([0063] access a set of time-varying instances of multimodal data having at least two different modalities), and 
algorithmically learn a shared representation of the data ([0044] a shared representation across multiple modalities) using deep multi-task representation learning ([0063] algorithmically learn a feature representation of the temporal component of the multimodal data using a deep learning architecture).  
But does not explicitly disclose,
wherein the plurality of modalities are associated with a plurality of tasks;
and learn an inference model using an iterative bottom up/top down approach.
However, as Murali discloses wherein the plurality of modalities are associated with a plurality of tasks ([0051] Parameters developed via machine learning may help describe these functions, which can capture physics of the different sensing modalities (e.g., of LIDAR, radar, camera, or the like)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer invention with Murali invention to include the claimed limitation(s) so as to allow using deep learning model to capture data from different sensing modalities associated with functions/tasks in order to classify the captured data rendering an object.
But Amer and Murali invention does not explicitly disclose, 
learn an inference model using an iterative bottom up/top down approach.
However, as Mansi discloses learn an inference model using an iterative bottom up/top down approach (Mansi [0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer and Murali invention with Mansi invention to include the claimed limitation(s) so as to allow to combine the two complementary models into a hybrid framework which is not only flexible in learning, but also has high performance in terms of prediction accuracy and computational efficiency. 
Claim 2, Amer as modified discloses the data analyzer of claim 1, 
wherein the bottom-up, top-down approach comprises a combined generative and discriminative component (Mansi [0039] This discriminative top-down mode may be used by clinicians, for example, for disease stratification and early diagnosis of disease. Second, in a generative bottom-up mode, the linking component 225 may use knowledge from the molecular model 230 to estimate multi-scale parameters which are then used to create or refine the patient-specific multi-scale heart model 300) that shares at least one parameter and is trained in unison (Mansi[0039] the linking component 225 may use knowledge from the molecular model 230 to estimate multi-scale parameters which are then used to create or refine the patient-specific multi-scale heart model 300, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer and Murali invention with Mansi invention to include the claimed limitation(s) so as to allow to combine the two complementary models into a hybrid framework in order to predict the progression of the result. 
Claim 4, Amer as modified discloses the data analyzer of claim 1, configured to access at least one multi-task multimodal event label and infer data based on the at least one multi-task multimodal event label (Amer fig 1, [0067] (i) recognize a longer-term multimodal event based on a plurality of multimodal short-term events identified by the classifier module and (ii) generate a semantic label for the recognized multimodal event).  
Claim 5, Amer as modified discloses the data analyzer of claim 4, configured to generate or morph at least one event into at least one other event (Amer [0052] generalize the short term events into a larger or more abstract event category).  
Claim 6, Amer as modified discloses the data analyzer of claim 1, configured to classify the data by applying a discriminative aspect to the shared representation of the multi-task multimodal data (Amer [0049] the system 100 uses a temporal discriminative component such as discriminative component 136 of dynamic hybrid model 132. In block 316, the system 100 classifies the instances of time-varying multimodal data based on the short-term multimodal features detected in block 312).  
Claim 7, Amer as modified discloses the data analyzer of claim 1, configured to algorithmically infer missing data both within a modality and across modalities (Amer [0064] to algorithmically infer missing data both within a modality and across modalities).  
Claim 8, Amer discloses a method for classifying data, the method comprising, with a computing system comprising one or more computing devices:  -28-WO 2017/161233PCT/US2017/022902 
accessing a set of instances of data having a plurality of modalities ([0063] access a set of time-varying instances of multimodal data having at least two different modalities), and 
algorithmically classifying the data using a deep multi-task representation learning model ([0063] algorithmically learn a feature representation of the temporal component of the multimodal data using a deep learning architecture) that uses a combined generative and discriminative model to generate a shared representation ([0043] embodiment 200C includes a generative model that is capable of learning a homogeneous joint feature representation that captures low level concepts from multiple heterogeneous data sources, and a discriminative model for high level reasoning, [0044] model 200C utilizes a deep temporal generative model for unsupervised learning of a shared representation across multiple modalities) for determining a classification event ([0044] model 200C is configured for detecting multimodal events in time varying data sequences. The temporal generative model is augmented with a Conditional Random Field based temporal discriminative model for event detection, classification).  
But does not explicitly disclose,
wherein the plurality of modalities are associated with a plurality of tasks;
and learn an inference model using an iterative bottom up/top down approach.
However, as Murali discloses wherein the plurality of modalities are associated with a plurality of tasks ([0051] Parameters developed via machine learning may help describe these functions, which can capture physics of the different sensing modalities (e.g., of LIDAR, radar, camera, or the like)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer invention with Murali invention to include the claimed limitation(s) so as to allow using deep learning model to capture data from different sensing modalities associated with functions/tasks in order to classify the captured data rendering an object.
But Amer and Murali invention does not explicitly disclose, 
learn an inference model using an iterative bottom up/top down approach.
However, as Mansi discloses learn an inference model using an iterative bottom up/top down approach (Mansi [0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer and Murali invention with Mansi invention to include the claimed limitation(s) so as to allow to combine the two complementary models into a hybrid framework which is not only flexible in learning, but also has high performance in terms of prediction accuracy and computational efficiency. 
Claim 9, Amer as modified discloses the method of claim 8, further comprising 
wherein the bottom up/top down approach comprises a combined generative and discriminative component that shares at least one parameter and is trained in unison (Mansi [0039] This discriminative top-down mode may be used by clinicians, for example, for disease stratification and early diagnosis of disease. Second, in a generative bottom-up mode, the linking component 225 may use knowledge from the molecular model 230 to estimate multi-scale parameters which are then used to create or refine the patient-specific multi-scale heart model 300) that shares at least one parameter and is trained in unison (Mansi[0039] the linking component 225 may use knowledge from the molecular model 230 to estimate multi-scale parameters which are then used to create or refine the patient-specific multi-scale heart model 300, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer and Murali invention with Mansi invention to include the claimed limitation(s) so as to allow to combine the two complementary models into a hybrid framework in order to predict the progression of the result. 
Claim 10, Amer as modified discloses the method of claim 9, further comprising inferring an affect-task from a human body pose or a human body activity (Amer [0016] interpersonal interactions, expressions of emotion by an individual or a group, human interactions with machines, devices, food, animals, or other non-human subjects (e.g., a child kicking a ball, a person watching television, etc.), human activities (e.g., dancing, singing, speaking, etc.)).  
Claim 11, Amer as modified discloses the method of claim 8, further comprising accessing at least one multi-task multimodal event label and inferring data based on the at least one multi-task multimodal event label (Amer fig 1, [0067] (i) recognize a longer-term multimodal event based on a plurality of multimodal short-term events identified by the classifier module and (ii) generate a semantic label for the recognized multimodal event).  
Claim 12, Amer discloses (fig 4 storage media) non-transitory computer readable medium having stored thereon at least one program, the at least one program including instructions ([0072] instruction blocks or modules) which, when executed by a processor (fig 4 processor), cause the processor to perform a method for algorithmically recognizing a multi-task multimodal event in data, comprising: 
accessing a set of instances of data, each instance having a plurality of modalities ([0063] access a set of time-varying instances of multimodal data having at least two different modalities), 
classifying different instances in the set of data as indicative of different events ([0028] event classifier 124, including an inference module 126, classifies sets of time-varying multimodal data 114, 116 using the dynamic hybrid model 132); and 
generating a semantic label for at least one recognized event ([0032] event recognizer 142 supplies or otherwise makes available the semantic label(s) 144 to one or more other applications, devices, systems, services, or processes 146, which may have requested the multimodal data analysis); and
but does not explicitly disclose, 
wherein the plurality of modalities having a plurality of associated tasks; 
learn an inference model using an iterative bottom up/top down approach.
However, as Murali discloses wherein the plurality of modalities having a plurality of associated tasks ([0051] Parameters developed via machine learning may help describe these functions, which can capture physics of the different sensing modalities (e.g., of LIDAR, radar, camera, or the like)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer invention with Murali invention to include the claimed limitation(s) so as to allow using deep learning model to capture data from different sensing modalities associated with functions/tasks in order to classify the captured data rendering an object.
But Amer and Murali invention does not explicitly disclose, 
learn an inference model using an iterative bottom up/top down approach.
However, as Mansi discloses learn an inference model using an iterative bottom up/top down approach (Mansi [0039] This discriminative top-down mode may be used by clinicians. The generative bottom-up mode may be used. Finally, in some embodiments, the two modes of operations can be combined in an iterative loop sequence, for more refined integrated analysis).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Amer and Murali invention with Mansi invention to include the claimed limitation(s) so as to allow to combine the two complementary models into a hybrid framework which is not only flexible in learning, but also has high performance in terms of prediction accuracy and computational efficiency. 
Claim 13, Amer as modified discloses the system of claim 12, further comprising a data generator that receives at least one multi-task multimodal event label and determines at least one multi-task multimodal data set (Amer fig 1, [0067] (i) recognize a longer-term multimodal event based on a plurality of multimodal short-term events identified by the classifier module and (ii) generate a semantic label for the recognized multimodal event).  
Claim 14, Amer as modified discloses the system of claim 13, wherein the at least one multi-task multimodal data set is used to generate a multi-task multimodal event into another multi-task multimodal event. (Amer [0052] generalize the short term events into a larger or more abstract event category)  
Claim 15, Amer as modified discloses the system of claim 12, further comprising a hybrid model with a combined generative and discriminative component (Amer [0033] the dynamic hybrid model 132, including the generative component 134 and the discriminative component 136) that determines parameters for an inference model (Amer [0033] The temporal discriminative model 208 performs higher level reasoning on the feature representation 206 and infers long-term temporal features and dependencies 210 from the short term feature representation 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647